The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Examiner acknowledges receipt of Applicant’s formal drawings, received 04 August 2019.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 19 January 2022, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1 and 14, there is no clear and proper antecedent basis for the agricultural irrigation system, since inconsistent terminology has been used.
In claims 1, 14 and 19, the terms deteriorated and deteriorating are deemed to be relative terms which render the claim indefinite, since they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103, as being unpatentable over Pfrenger (U.S. Patent Application Publication No. 2019/0138027) in view of Parod et al. (U.S. Patent Application Publication No. 2019/0165716).
As per claim 1, Pfrenger teaches the instantly claimed mobile irrigation system (abstract; Fig 1) comprising: a plurality of spaced-apart and interconnected mobile towers (Fig 1, 16A-D; para[0003, 0023], mobile support towers); a fluid distribution conduit (Fig 1, 24A-D; para[0003, 0026], water distribution conduit) supported by the mobile towers and connected to a source of fluids (para[0003, 0022], water supply/source of water); a plurality of fluid emitters connected to the fluid distribution conduit for applying fluids to fields underneath the agricultural irrigation system (Fig 1, 26; para[0003, 0026, 0028], fluid-emitting devices); a plurality of electrical and/or mechanical components associated with the mobile towers and the fluid emitters (Fig 1, 20A-D and 22A-D; para[0003, 0024-0025, 0027], steerable wheels and motors in each tower); a control system for controlling at least some of the electrical and/or mechanical components to control a speed and direction of the mobile towers (para[0006, 0030, 0054], control system for operating the motors to maintain alignment/control movement of the towers) and application of the fluids by the fluid emitters (para[0030]; control operation of fluid-emitting devices); and a monitoring system comprising: a condition sensor for sensing a condition or state of at least one of the electrical and/or mechanical components and generating corresponding condition data (para[0025], detection of adverse circumstance; para[0046], condition factors taken into consideration, such as speed of motor, necessitating monitoring/sensing of such condition factors; para[0051-0052], determining if motors are operating or not); a processing system in communication with the condition sensor (para[0006, 0030, 0034, 0054], control system/processor).  Similarly applies to claims 14 and 19.
However, Pfrenger does not provide for the processing system being operable to - analyze the condition data to determine if the condition or state of the electrical and/or mechanical component is deteriorated or deteriorating; generate a corrective action signal if the condition or state of the electrical and/or mechanical components is deteriorated or deteriorating; and transmit the corrective action signal to the control system or to a remote computing device, as instantly claimed.  In this regard, Parod et al. teaches a mobile irrigation system, wherein conditions of system components are monitored, such condition data is analyzed to determine if it is “deteriorating” (i.e.; exceeds thresholds), and components’ operation is controlled responsively thereto (abstract; para[0005-0006, 0013-0018, 0020, 0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Pfrenger, since Parod et al. teaches a resultant decrease in susceptibility to overheating of components (para[0001-0004]).  Similarly applies to claims 14 and 19.
As per claim 2, Pfrenger teaches that the instantly claimed plurality of electrical and/or mechanical components are selected from the group consisting of drive trains for driving the mobile towers (abstract; Fig 1, 22A-D; para[0003, 0005-0007; 0024-0025, 0027, 0029], steering/driving motors in each tower), a pump for pressurizing the fluids in the fluid distribution conduit (para[0003, 0028], water supply to conduits is pressurized); and valves for controlling discharge of the fluids from the fluid emitters (para[0030]).  Similarly applies to claims 15 and 20.
As per claim 3, Pfrenger teaches the instantly claimed speed sensor (para[0046], condition factors taken into consideration, such as speed of motor, necessitating monitoring/sensing of such condition factors), while Parod et al. further teaches that the instantly claimed condition sensor is a sensor selected from the group consisting of a voltage measurement sensor, a current measurement sensor, a temperature measurement sensor, a vibration measurement sensor, an accelerometer, a slope/gradient measurement sensor, a tire pressure sensor; a rotational speed (RPM) sensor, a water pressure sensor, a water flow rate sensor, a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, an ultrasonic distance measuring sensor, a camera, a pressure gauge or sensor; a strain gauge or sensor; and a speed sensor (para[0007-0008, 0041-0042]).  Similarly applies to claims 15 and 20.
As per claim 4, Pfrenger teaches that the instantly claimed monitoring system further comprises a location sensor for sensing locations of the mobile irrigation system as the condition sensor senses the condition or state of the electrical and/or mechanical component and for generating corresponding location data (Fig 1, 34; para[0074, 0030, 0032, 0037-0039, 0045, 0049], GPS/location-determining component).  Similarly applies to claims 14 and 19.
As per claim 5, Pfrenger teaches that the instantly claimed processing system is further operable to store the condition data and the location data for a plurality of locations of the mobile system as it moves (para[0035-0036, 0050]).  Similarly applies to claims 14 and 19.
As per claim 6, Parod et al. further teaches that the instantly claimed corrective action signal indicates the locations at which the condition or state of the of the electrical and/or mechanical component is deteriorated or deteriorating (para[0022, 0025, 0057, 0060]).  Similarly applies to claims 14 and 19.
As per claim 7, Parod et al. further teaches that the instantly claimed corrective action signal includes at least a portion of the condition data for each of the locations at which the condition or state of the of the electrical and/or mechanical component is deteriorated or deteriorating (para[0022, 0025, 0057, 0060]).  Similarly applies to claims 14 and 19.

As per claim 8, Pfrenger teaches the instantly claimed telemetry unit for transmitting [information] to a computer device remote from the mobile irrigation system (para[0040]).  Once the system of Pfrenger is modified by the teachings of Parod et al., such information would advantageously include the corrective actions, since such would increase the user-friendliness and accessibility of the system.
As per claim 9, Pfrenger teaches that the instantly claimed condition or state of the electrical and/or mechanical component is a condition or state selected from the group consisting of an electrical characteristic of the electrical and/or mechanical component; a temperature of the electrical and/or mechanical component; a flow rate of the electrical and/or mechanical component; a water pressure of the electrical and/or mechanical component; a rate of change of the electrical characteristic of the electrical and/or mechanical component; a rate of change of the temperature of the electrical and/or mechanical component; vibrations caused or experienced by the electrical and/or mechanical component; a shaft speed of the electrical and/or mechanical component; and a slope of a ground that the irrigation system is travelling over (para[0046, 0051-0052, 0054]).  In addition, Parod et al. further teaches such conditions (abstract; para[0007-0008, 0014-0018, 0041-0042]).
As per claim 10, Parod et al. further teaches that the instantly claimed processing system determines if the condition of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to historical condition data (para[0022, 0025], data trends).  Similarly applies to claim 16.
As per claim 11, Parod et al. further teaches that the instantly claimed processing system determines if the condition of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to a threshold to determine if the condition or state deviates from the threshold for more than a selected duration (abstract; para[0014, 0017, 0049, 0052]).  Similarly applies to claim 17.
As per claim 12, Pfrenger teaches that the instantly claimed … signal includes instructions for operating the mobile irrigation system, and wherein the processing system is further operable to transmit the corrective action signal to the control system (para[0040]).  Once the system of Pfrenger is modified by the teachings of Parod et al., such signal would advantageously include the corrective actions, since such would enhance the operability and responsiveness of the system.  Similarly applies to claim 18.
As per claim 13, Pfrenger teaches that the instantly claimed instructions for operating the mobile irrigation system are instructions selected from the group consisting of stopping movement of the mobile irrigation system, decreasing a speed of the mobile irrigation system, stopping water discharge from the mobile irrigation system, draining water from the mobile irrigation system, and reversing direction of the mobile irrigation system (para[0024]).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/10/22